The Honorable Mike Beebe State Senator 211 West Arch Avenue Searcy, AR 72143-5331
Dear Senator Beebe:
This is in response to your request for an opinion regarding a proposed ordinance of the Quorum Court of White County. You have attached two previous measures, Resolution No. 97-5 and Ordinance No. 97-8, which were adopted, respectively, by the Quorum Court on July 15, 1997, and July 18, 1997. You note that the purpose of the proposed ordinance is to clarify the intent of Ordinance No. 97-8 to make it clear that any member of the Quorum Court who desires to participate in the county health insurance program shall pay for the actual cost of the insurance. Your specific question concerning the proposed ordinance is as follows:
  If the proposed ordinance is adopted by the White County Quorum Court, could it be considered a decrease in compensation under the terms and provisions of A.C.A. § 14-14-1203 (Repl. 1998) which prohibits the decrease of compensation of a county officer until after January 1st, following a general election?
It is my opinion that the answer to this question is "no."1 Please note that I have enclosed a copy of Attorney General Opinion 98-067, recently issued to State Representative Steve Simon, which sets forth the basis for this conclusion.
The foregoing opinion, which I hereby approve, was prepared by Assistant Attorney General Elisabeth A. Walker.
Sincerely,
WINSTON BRYANT Attorney General
WB:EAW/cyh
1 You have not indicated how the existing measures have been applied or administered since their adoption in July, 1997. The issue regarding a decrease in compensation would seemingly only arise, however, in the event the Quorum Court members have not, heretofore, been required to pay for the insurance coverage. I will thus assume that this is the case, i.e., the proposed ordinance would now require Quorum Court members to pay for their own health insurance coverage.